DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

 Response to Arguments

	Applicant’s response from 1/4/2021 is acknowledged.  

Claim Rejections - 35 USC § 112

Applicant has amended rejected claim 3, in view of which the rejection over this claim is withdrawn.  
However, in view of Applicant’s new claims, a new rejection has been made below.

Claim Rejections - 35 USC § 102
In view of Applicant’s claim amendments, a modified rejection under 35 USC § 103 has been made below, which now renders Applicant’s arguments.
The Examiner further makes the following clarifying remarks and responses as to Applicant’s arguments.
First, Applicant has argued that Example 8 of Theodorre relates to an individual exposed to an organophosphate neurotoxicity.  In response, the disclosure of Theodore is broader.  Theodore teaches a number of diseases/ neurological impairments, which are caused by demyelination, as well as provides a specific example of one- organic phosphate induced polyneuropathy, wherein treatment with HEPES restored myelin integrity, i.e. treated the neurological impairment caused by demyelination.
Regarding Applicant’s arguments regarding unilateral symptoms in multiple sclerosis, it is noted that this is an argument of unclear significance to the claims as presented.  Applicant’s attention is particularly directed to the new rejection under 35 USC 112, second paragraph.  The Examiner previously also noted in the Advisory Action of 12/10/2020 vis-à-vis this argument the reference of Melinosky, What Is Transverse Myelitis?, April 4, 2020, available at https://www.webmd.com/multiple-sclerosis/transverse-myelitis-facts. ("Melinosky") Per Melinosky, "When myelin is damaged, the nerves underneath can be hurt, too. Once your nerves are scarred, it’s harder for them to send signals to other parts of your body the way they should. This often brings pain, weakness, or paralysis. When this happens to the nerves on both sides of part of your spinal cord, it's known as transverse myelitis."
But beyond that, the relevance of this argument- one sided, or two sided, is completely unclear. There is no question that Theodore discloses treating "phosphate induced POLYNEUROPATHY" (emphasis added), and the involvement of the myelin sheet integrity in it. Applicant's new claim amendment that the amount is sufficient to restore, repair or regnerate a myelin sheath does nothing to overcome the teachings of Theodore, which specifically provide, and this is already cited in the office action, that Theodore teaches that HEPES not only reversed the effect of organic phosphate induced polyneuropathy, but that it also restored myelin integrity. There is further no question that beyond teaching an actual example, Theodore also teaches treating a number of other demyelinating diseases with HEPES.

Claims 1, 3 and 4 are pending, and have been examined herewith across.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the following new claim limitations, which render the claim vague and indefinite.

    PNG
    media_image1.png
    356
    639
    media_image1.png
    Greyscale
 
The limitation of “one or more of the following symptoms: visual loss, diplopia, nystagmus, dysarthria, weakness, paresthesias, or bladder abnormalities” renders the scope of the claim unclear.  To the extent t that such words are found in the specification, they appear in a single paragraph, which provides as follows:
[0026] The term "demyelinating disease" refers to any pathological process that results in the degradation or loss of the myelin sheath surrounding an axon including, but not limited to, Multiple Sclerosis and Guillain-Barre syndrome. As used herein, the term "Multiple Sclerosis" refers to a demyelinating disorder of the central nervous system characterized, anatomically, by sclerotic plaques in the brain and spinal cord producing symptoms including (but not limited to) visual loss, diplopia, nystagmus, dysarthria, weakness, paresthesias, and bladder abnormalities.
	
Thus, on one hand the claim broadly recites treating any and every “neurological impairment caused by demyelination”.  On the other hand, the claim now recites what the specification clearly recites to be the symptoms of multiple sclerosis.  So, what is the actual scope of the claim then- any and every “neurological impairment caused by demyelination”, or multiple sclerosis alone?  What makes the claim further confusing is that it recites “one or more of the following symptoms”.  What does that mean?  Applicant recites all of the symptoms of multiple sclerosis, noted in the specification, but then the claim recites that even just one of these symptoms is within the scope of the claim.  Thus, by implication, so long as any neurological impairment caused by demyelination has just one of these symptoms, then this neurological impairment may too be considered to be within the scope of the claim.  This creates issues of not only scope of the claim, but also potentially of new matter too- because what the specification recites to be specifically symptoms of just multiple sclerosis, are so presented in the claim as to even be potentially applicable to any and every neurological impairment caused by demyelination.
The claim is also vague and ambiguous as to the new claim limitation “that reduce the visual loss, diplopia, nystagmus, dysarthria, weakness, paresthesias, or bladder abnormalities.”  What are the features of the claim “that reduce”?  Even that cannot be ascertained, because both “a pharmaceutical composition” and “an amount”, are in the singular, not plural.  But even if the claim were to be amended to recite “that reduce[s]”, even so, the claim as written makes no sense- “to treat the neurological impairment caused by demyelination that reduce the visual loss, diplopia, nystagmus, dysarthria, weakness, paresthesias, or bladder abnormalities”?

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,071,919 to Theodore et al. (“Theodore 2”, of record), further in view of Lotti et al., Organophosphate-Induced Delayed Polyneuropathy, Toxicol Rev 2005; 24 (1): 37-49 (“Lotti”).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.  
Rejection
With reference to claim 1, Applicant’s claim recites “neurological impairment caused by diseases that cause demyelination” Applicant’s specification has support for: neurological impairment caused by demyelination (claim 17); for treating demyelination diseases; and for a “demyelinating disease”, defined to encompass a disease involving a pathological process that results in the degradation or loss of the myelin sheath surrounding an axon, such as multiple sclerosis ([0026]).  
Theodore 2 discloses a method of treating a disease in a mammal by administering a therapeutically effective amount of an amphoteric zwitterion compound as an active ingredient, and pharmaceutical composition which comprises an amphoteric zwitterionic compound as an active ingredient in combination with a carrier and other adjunctive pharmaceutical agents.  (Abstract).  Preferred zwetterionic compounds included in the invention include HEPES.  (Table- compound VIII, col. 3, l. 48- col. 4, l. 65, col. 6, ll. 3-5, col. 10, ll. 37-51).  The compositions may be administered e.g. orally, parenterally, subcutaneously  (col. 12, ll. 23-25), e.g. with sterile water daily for intravenous injection (col. 7, ll. 33-40).
Theodore specifically discloses: “Also provided by the invention is a method of treating autoimmune diseases in a subject, comprising administering to the subject an amount of HEPES alone or other zwitterionic molecules in the described compositions such that the progression of the autoimmune pathology and/or pathophysiology of the disease is slowed, stopped or reversed . . . The preferred method of composition utilizing HEPES alone or other zwitterionic molecules, alone or in compositions as previously described . . . Any autoimmune disease that responds favorably to this method, as can be tested, as taught herein, can be treated by this method, such as . . . systemic lupus erythromatosis; multiple sclerosis; amyotrophic lateral sclerosis (AML)”.  A person of skill would know all of these to be diseases characterized by neurological impairment caused by demyelination. 
The zwitterionic molecular compounds useful in treatment may vary in effective, therapeutic concentrations depending upon the disease and condition of the mammal, e.g., 0.01 mg/kg to greater than 1 g/kg (which falls within Applicant’s claimed range), e.g. with the compound employed in sterile water or a saline solution (col. 12, ll, 39-42, col. 7, ll. 30-33).  The Examples teach administering HEPES once daily on a body weight basis at 10-100 mg/kg (assuming an average 75 kg man) (col. 14, l. 25- col. 15, l. 53).  Since the same compound is administered in a patient with the same disease, it will necessarily treat neurological impairment caused by the demyelination disease.
Example 8 is a specific example of treating a patient with organophosphate induced polyneuroneuropathy with HEPES. (col. 15, l. 65- col. 16, l. 12)  Theodore 2 explicitly discloses that “[t]he zwitterionic HEPES preparations counteract the effect of the organic phosphate induced toxicity and disorders and reversed the effect of organic phosphate induced polyneuropathy in the patient and restored myelin integrity.” (col. 16, ll. 8-12; emphasis added).  Theodore 2 explicitly states that HEPES “reversed the effect of organic phosphate induced polyneuropathy in the patient and restored myelin integrity.”  This is thus also an example of a neurological impairment caused by demyelination, namely organic phosphate induced polyneuropathy, i.e. of HEPES, which treats the demyelination.  
Theodore does not specifically disclose treating one of the following one or more symptoms of demyelination: visual loss, diplopia, nystagmus, dysarthria, weakness, paresthesias, or bladder abnormalities.  However, since Theodore discloses treating a disease of demyelination, this will also treat one or more of its symptoms.  
Lotti is a review article of organophosphate-induced delayed polyneuroneuropathy.  It discloses that its signs include, inter alia, distal numbness and paraesthesiae. (p. 37).  These are overlapping symptoms with those claimed by Applicant.
Accordingly, it would have been obvious to a person of skill in the art at the time of the claimed invention to combine the teachings of Theodore and Lotti in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan artisan would have been motivated to do so, because Theodore specifically discloses treating various diseases of demyelination, and further provides an actual example of treating organophosphate induced polyneuroneuropathy with HEPES.  The skilled artisan would expect that treating the disease would also treat its underlying symptoms.  Lotti discloses that such symptoms of organophosphate induced polyneuroneuropathy include distal numbness and paraesthesiae, in view of which the skilled artisan would expect, based on the combined teachings of the references treatment of one or more of these symptoms.


Other relevant prior art

The Examiner restates for the record the following cumulative prior art.

US 5,716,959 to Theodore et al. (“Theodore 1”, of record)

	Theodore 1 discloses a method for treating autoimmune diseases with a substituted piperazine zwitterion composition containing as an active ingredient, HEPES (N-2 Hydroxyethylpiperazine-N'-2 Ethane Sulfonic Acid) (Abstract), specifically, such as for reduction of the activity and progression of immunologically-mediated diseases (col. 2, ll. 58-66); and treating autoimmune diseases such that the progression of the autoimmune disease is slowed and/or reversed (col. 4, ll. 21-27).  Per Theodore 1, any autoimmune disease can be treated by this method, such as multiple sclerosis (col. 6, ll. 14-21).  
The zwitterionic molecular compounds useful in treatment may vary in effective, therapeutic concentrations depending upon the disease and condition of the mammal, e.g., as high as 1500 mg (which for an average 75 kg man (20 mg/kg) falls within Applicant’s claimed range), e.g. with the compound employed in sterile liquid form in saline solutions (i.e., a physiological solution of sterile water) with a buffer agent, such as in syringes or intravenous containers or bags (col. 8, l. 65- col. 9, l. 21).  The Examples teach administering HEPES intravenously once daily (col. 10, ll. 20-61).  Since the same compound is administered in a patient with the same disease, it will restore, repair, and/or regenerate a myelin sheath.


-The Letter of Protest of T. Ronald Theodore, dated January 5, 2015, in parent patent application 14/481,582 contains the following excerpt containing the relevance of US patent No. 6,071,919 (“Theodore”, of record).


    PNG
    media_image2.png
    637
    601
    media_image2.png
    Greyscale

(p. 4).

-WO 97/29745 A1 to Theodore (“Theodore 3”, of record”)

- Chuang et al., Delayed Neuropathy and Myelopathy after Organophosphate Intoxication, N. Engl. J. Med., Vol. 347, No. 14, October 3, 2002

    PNG
    media_image3.png
    249
    442
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    96
    436
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627